DETAILED ACTION
Claims 1-19 are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 is being considered by the examiner.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faruk Orge (Pub. No. 2021/0177657), hereinafter referred to as Orge.
The claims are generally directed towards a method of implanting an eye implantation device into an eye, comprising: making a corneal incision of the eye; inserting the eye implantation device into the eye through the corneal incision; and securing the eye implantation device by engaging the eye implantation device at three points with an iridocorneal angle of an anterior chamber of the eye into which the eye implantation device is implanted.
Regarding Claim 1, Orge discloses a method of implanting an eye implantation device into an eye (Abstract, para. [0054-0056], Fig. 3, Fig. 4, Fig. 16), comprising: 
making a corneal incision of the eye (para. [0012], [0055], [0056], “incision may be made to form a guide hole to provide access to a portion of the Schlemm’s canal …”); 
inserting the eye implantation device into the eye through the corneal incision (para. [0055], para. [0056], “bypass device, and optionally a guide wire sheath, are inserted through the guide hole …”); and 
securing the eye implantation device by engaging the eye implantation device at three points with an iridocorneal angle of an anterior chamber of the eye into which the eye implantation device is implanted (Fig. 2, element 21, 22, 25, para. [0042-045], “bypass device … formed with a curvature approximating the curvature of typical iridocorneal angle structures … pair of pronged features are flexed … to form a tent structure …”, para. [0054], “securely implant the tent structures of the bypass device through the trabecular meshwork”, para. [0077], Fig. 16, at least three tent structures can be used to secure the bypass device).
Regarding Claim 2, Orge discloses the method of claim 1, including positioning the eye implantation device within the eye so that the eye implantation device does not cross an 8 mm diameter circle centered on a pupil of the eye into which the eye implantation device is implanted (Fig. 2, elements 12, 14, 22, 25, para. [0054], “implanting a bypass device into the trabecular meshwork …”, para. [0056], “bypass device is generally aligned with the curvature of the Schlemm’s canal …”, the bypass device is implanted into the trabecular meshwork (element  21), such that the bypass device does not cross the pupil of the eye (element 14)).
Regarding Claim 3, Orge discloses the method of claim 2, including positioning the eye implantation device within the eye so as to be concealed behind an eyelid of the eye when the eyelid is in an open and relaxed state (Fig. 2, elements 12, 14, 22, 25, para. [0054], “implanting a bypass device into the trabecular meshwork …”, para. [0056], “bypass device is generally aligned with the curvature of the Schlemm’s canal …”, the bypass device is implanted into the trabecular meshwork (element  21), therefore, it is concealed behind an eyelid).
Regarding Claim 10, Orge discloses a method of implanting an eye implantation device into an eye (Abstract, para. [0054-0056], Fig. 3, Fig. 4, Fig. 16), comprising: 
making a corneal incision of the eye (para. [0012], [0055], [0056], “incision may be made to form a guide hole to provide access to a portion of the Schlemm’s canal …”); 
inserting the eye implantation device into the eye through the corneal incision (para. [0055], para. [0056], “bypass device, and optionally a guide wire sheath, are inserted through the guide hole …”); and 
securing the eye implantation device by engaging a barb of the eye implantation device with an iridocorneal angle of an anterior chamber of the eye into which the eye implantation device is implanted (Fig. 2, element 21, 22, 25, para. [0042-045], “bypass device … formed with a curvature approximating the curvature of typical iridocorneal angle structures … pair of pronged features are flexed … to form a tent structure …”, para. [0054], “securely implant the tent structures of the bypass device through the trabecular meshwork”, para. [0077], Fig. 16, at least one tent structure (barb) is used to secure the bypass device).
Regarding Claim 11, Orge discloses the method of claim 10, further including engaging additional supports of the eye implantation device with the iridocorneal angle of the anterior chamber of the eye wherein the barb and the additional supports are located on a common arc (Fig. 3, element 38, and Fig. 16, para. [0054], “securely implant the tent structures of the bypass device through the trabecular meshwork”, multiple tent structures are arranged on a common arc to secure the bypass device).
Regarding Claim 12, Orge discloses the method of claim 11, including positioning the eye implantation device within the eye so that the eye implantation device does not cross an 8 mm diameter circle centered on a pupil of the eye into which the eye implantation device is implanted (Fig. 2, elements 12, 14, 22, 25, para. [0054], “implanting a bypass device into the trabecular meshwork …”, para. [0056], “bypass device is generally aligned with the curvature of the Schlemm’s canal …”, the bypass device is implanted into the trabecular meshwork (element  21), such that the bypass device does not cross the pupil of the eye (element 14)).
Regarding Claim 13, Orge discloses the method of claim 10, including positioning the eye implantation device within the eye so as to be concealed behind an eyelid of the eye when the eyelid is in an open and relaxed state (Fig. 2, elements 12, 14, 22, 25, para. [0054], “implanting a bypass device into the trabecular meshwork …”, para. [0056], “bypass device is generally aligned with the curvature of the Schlemm’s canal …”, the bypass device is implanted into the trabecular meshwork (element  21), therefore, it is concealed behind an eyelid).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Faruk Orge (Pub. No. US 2021/0177657), hereinafter referred to as Orge, as applied to claims 1, 3, 10, and 13 above, and further in view of Tan et al. (WO 2019/038689), hereinafter referred to as Tan.
Regarding Claim 4, Orge discloses the method of claim 3.
However, Orge does not explicitly disclose further including positioning an intraocular device in a receiver of the eye implantation device prior to inserting of the eye implantation device into the eye through the corneal incision.
Tan teaches of a method of positioning a prop device at an anterior chamber angle of the eye, for example positioning the prop device in the trabecular meshwork of the eye (para. [0009-0010]). Tan teaches that the prop device can be inserted through a corneal incision (para. [0089]). Tan further teaches that the prop device can further include a biosensor attached to a base of the prop device prior to implantable (Fig. 22, para. [0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye implantation device disclosed by Orge to additionally include an intraocular device prior to inserting the eye implantation device. Tan teaches that the eye implantation device can be used as an anchor mechanism to anchor diagnostic or therapeutic mechanisms at the anterior chamber of the eye and allowing for the mechanisms to be stable within the eye (para. [0105]). 
Regarding Claim 5, modified Orge discloses the method of claim 4, including selecting the intraocular device from a group of intraocular devices consisting of an intraocular pressure sensor, a miniature camera, a drug delivery system, an oxygen concentration sensor, an eye chemistry sensor and combinations thereof (Tan, para. [0104], “biosensors (e.g. intraocular pressure sensors, glucose monitors, biomarker sensors, and the like) …”).
Regarding Claim 6, Orge discloses the method of claim 1.
However, Orge does not explicitly disclose further including positioning an intraocular device in a receiver of the eye implantation device prior to inserting of the eye implantation device into the eye through the corneal incision.
Tan teaches of a method of positioning a prop device at an anterior chamber angle of the eye, for example positioning the prop device in the trabecular meshwork of the eye (para. [0009-0010]). Tan teaches that the prop device can be inserted through a corneal incision (para. [0089]). Tan further teaches that the prop device can further include a biosensor attached to a base of the prop device prior to implantable (Fig. 22, para. [0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye implantation device disclosed by Orge to additionally include an intraocular device prior to inserting the eye implantation device. Tan teaches that the eye implantation device can be used as an anchor mechanism to anchor diagnostic or therapeutic mechanisms at the anterior chamber of the eye and allowing for the mechanisms to be stable within the eye (para. [0105]). 
Regarding Claim 7, Orge discloses the method of claim 1.
However, Orge does not explicitly disclose including folding the eye implantation device when inserting the eye implantation device into the eye through the corneal incision.
Tan teaches of a method of positioning a prop device at an anterior chamber angle of the eye, for example positioning the prop device in the trabecular meshwork of the eye (para. [0009-0010]). Tan teaches that the prop device can be inserted through a corneal incision (para. [0089]). Tan further teaches that the method of implanting and positioning a prop device within an anterior chamber of the eye includes bending a bendable anterior engagement portion from an undeployed configured to a deployed configuration (para. [0014] and para. [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of inserting the eye implantation device disclosed by Orge to include bending or folding the implantation device. Tan teaches that by bending the bendable portion of the prop device, the prop device is able to be inserted through the incision in an undeployed configuration so the device has a flat or low-profile (para. [0049]). 
Regarding Claim 14, Orge discloses the method of claim 13.
However, Orge does not explicitly disclose further including positioning an intraocular device in a receiver of the eye implantation device prior to inserting of the eye implantation device into the eye through the corneal incision.
Tan teaches of a method of positioning a prop device at an anterior chamber angle of the eye, for example positioning the prop device in the trabecular meshwork of the eye (para. [0009-0010]). Tan teaches that the prop device can be inserted through a corneal incision (para. [0089]). Tan further teaches that the prop device can further include a biosensor attached to a base of the prop device prior to implantable (Fig. 22, para. [0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye implantation device disclosed by Orge to additionally include an intraocular device prior to inserting the eye implantation device. Tan teaches that the eye implantation device can be used as an anchor mechanism to anchor diagnostic or therapeutic mechanisms at the anterior chamber of the eye and allowing for the mechanisms to be stable within the eye (para. [0105]). 
Regarding Claim 15, modified Orge discloses the method of claim 14, including selecting the intraocular device from a group of intraocular devices consisting of an intraocular pressure sensor, a miniature camera, a drug delivery system, an oxygen concentration sensor, an eye chemistry sensor and combinations thereof (Tan, para. [0104], “biosensors (e.g. intraocular pressure sensors, glucose monitors, biomarker sensors, and the like) …”).
Regarding Claim 16, Orge discloses the method of claim 10.
However, Orge does not explicitly disclose further including positioning an intraocular device in a receiver of the eye implantation device prior to inserting of the eye implantation device into the eye through the corneal incision.
Tan teaches of a method of positioning a prop device at an anterior chamber angle of the eye, for example positioning the prop device in the trabecular meshwork of the eye (para. [0009-0010]). Tan teaches that the prop device can be inserted through a corneal incision (para. [0089]). Tan further teaches that the prop device can further include a biosensor attached to a base of the prop device prior to implantable (Fig. 22, para. [0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye implantation device disclosed by Orge to additionally include an intraocular device prior to inserting the eye implantation device. Tan teaches that the eye implantation device can be used as an anchor mechanism to anchor diagnostic or therapeutic mechanisms at the anterior chamber of the eye and allowing for the mechanisms to be stable within the eye (para. [0105]). 
Regarding Claim 17, Orge discloses the method of claim 10.
However, Orge does not explicitly disclose including folding the eye implantation device when inserting the eye implantation device into the eye through the corneal incision.
Tan teaches of a method of positioning a prop device at an anterior chamber angle of the eye, for example positioning the prop device in the trabecular meshwork of the eye (para. [0009-0010]). Tan teaches that the prop device can be inserted through a corneal incision (para. [0089]). Tan further teaches that the method of implanting and positioning a prop device within an anterior chamber of the eye includes bending a bendable anterior engagement portion from an undeployed configured to a deployed configuration (para. [0014] and para. [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of inserting the eye implantation device disclosed by Orge to include bending or folding the implantation device. Tan teaches that by bending the bendable portion of the prop device, the prop device is able to be inserted through the incision in an undeployed configuration so the device has a flat or low-profile (para. [0049]). 
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Faruk Orge (Pub. No. US 2021/0177657), hereinafter referred to as Orge, as applied to claims 1 and 10 above, and further in view of Ostermeier et al. (Pub. No. US 2019/0321219), hereinafter referred to as Ostermeier.
Regarding Claim 8 and 9, Orge discloses the method of claim 1.
However, Orge does not explicitly disclose wherein the corneal incision is a clear corneal incision used for cataract surgery or minimally invasive glaucoma surgery.
Ostermeier teaches of an implant for implanting in an eye, with fixing means, for measuring intraocular pressure (Fig. 2, Abstract, para. [0022], para. [0069]). Ostermeier further teaches that the implant can be implanted with the clear corneal technique (para. [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of implantation disclosed by Orge to explicitly use a clear corneal incision. Ostermeier teaches that a smaller surgical incision allows for the implantation to be implanted easily and safely (para. [0027]). 
Regarding Claim 18 and 19, Orge discloses the method of claim 10.
However, Orge does not explicitly disclose wherein the corneal incision is a clear corneal incision used for cataract surgery or minimally invasive glaucoma surgery.
Ostermeier teaches of an implant for implanting in an eye, with fixing means, for measuring intraocular pressure (Fig. 2, Abstract, para. [0022], para. [0069]). Ostermeier further teaches that the implant can be implanted with the clear corneal technique (para. [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of implantation disclosed by Orge to explicitly use a clear corneal incision. Ostermeier teaches that a smaller surgical incision allows for the implantation to be implanted easily and safely (para. [0027]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791